DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/087,210. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu), US Patent Application Publication No. US 2013/0173258 A1 and further in view of Sakhai et al. (Sakhai), US Patent Application Publication No. US 2014/0200879 A1 (Both Liu and Sakhai are from IDS filed on 07/19/2021).

As to independent claim 11, Liu discloses a health tracking system comprising:
Figure 1 and paragraphs [0030], [0037] and [0041]: the memory 120 includes a text corpus which includes text data (descriptive string) stored in a format that enable the controller to identify standard and non-standard tokens, wherein tokens includes words separated by spaces or punctuations, and a standard token is a token that is part of a known language (words with correct spelling), including English and other languages while a non-standard token is called an out-of vocabulary (OOV) token, refers to any token (with incorrect spelling) that does not match on of the standard token); and
a data processor in communication with the database (Figure 1: controller (data processor) is connected with the memory), the data processor being configured to:
filter the plurality of data records to identify a subset thereof, the subset comprising those records in which the respective descriptive strings have a first type of spelling of every word contained therein (paragraphs [0037] and [0041]: the controller is configured to identify standard and non-standard tokens stored in the database, wherein the standard tokens are part of a known language (first type of spelling); 
 	generate, for each data record in the identified subset of the plurality of data records, a plurality of companion descriptive strings, each of the companion descriptive strings comprising one of a second type of spelling of at least one word contained therein (paragraph [0037]: the controller is configured to select a standard token from the plurality of standard tokens in the memory, generate one or more non-standard tokens (companion descriptive strings or words with at least one second type of spelling); 
train a machine learning model using pairs of descriptive strings, each pair of descriptive strings including (1) the descriptive string of a respective data record in the identified subset of the plurality of data records, and (i1) a corresponding one of the companion descriptive strings having at least one word thereof with the second type of spelling (Figure 1, paragraphs [0037] and [0078]: store the non-standard tokens in association with the selected standard token in the memory, wherein an individual non-standard token that is associated with a standard token is referred to as a training pair); 
receive a descriptive string for a first data record having at least one word thereof with the second type of spelling (Figure 7 and paragraph [0060]: identifying of non-standard token in a text message); and 
use the trained machine learning model to output a substitute descriptive string to replace the received descriptive string for the first data record, the substitute descriptive string having the first type of spelling of the at least one word instead of the second type of spelling (Figure 7 and paragraphs [0061]-[0062]: identifying a standard token that corresponds to the identified non-standard token using the created pairs of standard and non-standard tokens stored in the memory, and then replacing the non-standard token in the text message with the identified standard token).
each of the plurality of data records comprising at least a descriptive string nutritional data regarding a respective consumable item.
In the same field of endeavor, Sakhai discloses a computer system includes a database comprising a plurality of records, wherein each of the records in the database includes a natural language description of a respective food and a rating of the respective food (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the database comprising records of text strings such as tokens (words and/or a phrases of words) of Liu to include a database comprising a plurality of records regarding food, as taught by Sakhai, for the purpose of allowing users to create any database that includes any type of content record.

As to dependent claim 12, Liu discloses wherein the data processor is further configured to: generate a vector with the received descriptive string of the first data record using the machine learning model  (paragraphs [0056], [0058] and [0080]); and 
identify the substitute descriptive string by applying the machine learning model to the generated vector (paragraph [0062]). 

As to dependent claim 13, Liu discloses wherein the data processor is further configured to:
paragraphs [0012] and [0043])
However, Liu does not disclose each data record in the plurality of data records has been selected by a plurality of users to be logged in a food diary.
In the same field of endeavor, Sakhai discloses a computer system includes a database comprising a plurality of records, wherein each of the records in the database includes a natural language description of a respective food and a rating of the respective food (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the filtering data records in the database comprising records of text strings such as tokens (words and/or a phrases of words) based on frequency of the data records of Liu, to include a database comprising a plurality of records regarding food, as taught by Sakhai, for the purpose of allowing users to create any database that includes any type of content record.

As to dependent claim 14, Liu discloses wherein the data processor is further configured to:
filter the plurality of data records to identify the subset of the plurality of data records based on language settings for users who initially generated each data record in the plurality of data records (paragraphs [0012], [0043] and [0052]).

As to dependent claim 15, Liu discloses wherein the data processor is further configured to:
generate the plurality of companion descriptive strings having at least one word thereof with the second type of spelling by introducing one or more spelling errors into the descriptive strings of the identified subset of the plurality of data records (Figure 1 and paragraph [0037]).
.
As to dependent claim 16, Liu discloses wherein the machine learning model includes an encoder having at least one long short term memory layer and a decoder having at least one long short term memory layer (paragraphs [0056] and [0103]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (Ju), US Patent Application Publication No. US 2012-0323967 A1 in view of Sakhai et al. (Sakhai), US Patent Application Publication No. US 2014/0200879 A1 (Sakhai is from IDS filed on 07/19/2021), and in further view of Karov Zangvil Yael (Karov), WO2010/013228A1.

As to independent claim 17, Ju discloses a method of operating a health tracking system having a database configured to store a plurality of data records, the method comprising:
receiving a first descriptive string having at least one word thereof incorrectly spelled (paragraph [0015]: receiving a user input one or more sequences of character string which may correspond to spelled instances of terms or words (a first descriptive string; paragraph [0038]: the user input may contain user errors such as misspellings);
generating a vector with the first descriptive string using a machine learning
model (paragraph [0039]: using spelling model engine (machine learning model) to output pattern recognition results such as a set of n-best probabilistic recognitions of the user input);
identifying a second descriptive string which has a correct spelling of the at least one incorrectly spelled word by applying the machine learning model to the generated vector (paragraph [0039]-[0040]: identify one or more probabilistic matches that exceed a relevancy threshold);
calculating a confidence factor regarding the second descriptive string using the machine learning model (paragraph [0039]-[0040]: identify one or more probabilistic matches that exceed a relevancy threshold);
when it is determined that the confidence factor exceeds a predetermined threshold, searching the database to identify a first subset of data records in the plurality of data records having descriptive strings that are similar to the second descriptive string (paragraphs [0043]-[0045]: output put one or more relevant items that satisfy a relevancy threshold); and

Ju, however, does not explicitly disclose each of the plurality of data records comprising at least a descriptive string nutritional data regarding a respective consumable item.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the database comprising records of text strings such as tokens (words and/or a phrases of words) of Ju to include a database comprising a plurality of records regarding food, as taught by Sakhai, for the purpose of allowing users to create any database that includes any type of content record.

Ju and Sakhai, however, do not disclose when it is determined that the confidence factor is below the predetermined threshold, searching the database to identify a second subset of data records in the plurality of data records having descriptive strings that are similar to the first descriptive string.
	In the same field of endeavor, Karov discloses identifying spelling errors in an input text, using a conventional dictionary enriched with proper names and words commonly used on the internet; grouping spelling errors into clusters, which may include single or multiple words, consecutive or near consecutive, having spelling mistakes and selecting a cluster for correction. This selection attempts to find the cluster which contains the largest amount of correct contextual data. Preferably, the cluster that has the longest sequence or sequences of correctly spelled words in its vicinity is selected. The foregoing steps are described hereinbelow in greater detail with reference to Fig. 6A. generating one or preferably more alternative corrections for each cluster, page 21). Karov further discloses multiple alternative are evaluated based on contextual feature sequences (CFSs) and the confidence level is based on at least in the context of the CFSs (pages 15-16).  Karov further discloses if the confidence level is above a predetermined threshold, the selected alternative correction is implemented without user interaction, and if the confidence level is below the predetermined threshold, the selected alternative correction is implemented by user interaction is invited (page 60).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems of Ju and Sakhai to include “when it is determined that the confidence factor is below the predetermined threshold, searching the database to identify a second subset of data records in the plurality of data records having descriptive strings that are similar to the first descriptive string”, as taught by Karov, for the purpose of providing a list of word corrections to the user even though the list is below the threshold, so the user can choose a correct one for replacing an incorrect spelling word.

The method according to claim 18, Ju discloses wherein the act of generating the vector comprises:
generating a plurality of values corresponding to respective ones of a sequence of characters that comprises the at least one word of the first descriptive string (paragraph [0026]); and
forming the vector using the generated plurality of values (paragraph [0026]).

As to dependent claim 19, Ju discloses wherein the act of identifying the second descriptive string comprises:
determining, for each character of a sequence of characters that comprises the second descriptive string, a most probable correct character by applying the machine learning model to the generated vector (paragraph [0039]); and
forming the second descriptive string using the determined most probable correct characters  (paragraph [0039]).

As to dependent claim 20, Ju discloses wherein the act of calculating the confidence factor comprises:
calculating the confidence factor based on probabilities of the determined most probable correct characters  (paragraphs [0039]-[0040]).

Allowable Subject Matter
Claims 1-10 are allowed only if a terminal disclaimer is filed to overcome the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
Liu discloses a method for identification of a standard text token in a dictionary that corresponds to a non-standard token identified in text includes identification of a first standard token that is associated with the non-standard (Abstract). Liu further discloses in Figure 1 and paragraphs [0030], [0037] and [0041]: the memory 120 includes a text corpus which includes text data (descriptive string) stored in a format that enable the controller to identify standard and non-standard tokens, wherein tokens includes words separated by spaces or punctuations, and a standard token is a token that is part of a known language (words with correct spelling), including English and other languages while a non-standard token is called an out-of vocabulary (OOV) token, refers to any token (with incorrect spelling) that does not match on of the standard token). Liu further discloses the controller is configured to select a standard token from the plurality of standard tokens in the memory, generate one or more non-standard token using the CRF model, and store the non-standard tokens in association with the selected standard token in the memory. Liu further discloses in Figure 7 and paragraphs [0061]-[0062]: identifying a standard token that corresponds to the identified non-standard token using the created pairs of standard and non-standard tokens stored in the memory, and then replacing the non-standard token in the text message with the identified standard token. Liu further discloses in paragraph [0062] that standard tokes are ranked based on the probabilities and the standard token that is assigned the highest probability is selected as the token that corresponds to the non-standard token.



The primary reason for the allowance of the claims 1-10 , is the inclusion of the specific details “receiving a first data record comprising at least a first descriptive string and nutritional data regarding a consumable item” and “identifying a second descriptive string which corresponds to the consumable item and which has a second character sequence for the at least one word by applying the machine learning model to the generated data storage element”, as are now included in clams 1-10, in combination with the other elements recited, which is not found in the cited prior art of record Liu and Sakhai. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177